Citation Nr: 1317603	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-45 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for arthritis in all joints.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for a nerve disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for coronary artery disease.

7.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for loss of vision.

8.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder.

9.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder.

10.  Whether the Department of Veterans Affairs (VA) has correctly included the Social Security Administration disability income of the Veteran, as part of his countable income with regard to his VA pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the VA Regional Office (RO) in Waco, Texas, which, in part, denied service connection for arthritis in all joints, a low back condition, a prostate condition, a nerve disorder, hypertension, and coronary artery disease; continued a previous denial of service connection for loss of vision; and, determined that new and material evidence had not been received in order to reopen a previously denied claim of entitlement to service connection for bilateral knee disorders.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.  Jurisdiction of the appeal was subsequently transferred to the RO in Salt Lake City, Utah.

The Board notes that the May 2009 rating decision also denied an increase in non-service connected benefits.  While the Veteran did not enter a notice of disagreement as to this issue at that time, he subsequently requested to reopen his pension award in January 2011.  In response to this claim, the RO, in August 2011 correspondence, reopened the Veteran's pension award effective December 2010.  The Veteran submitted an NOD as to whether the RO correctly included the Veteran's SSA income as part of the Veteran's countable income with regard to the Veteran's VA pension benefits by correspondence dated in September 2011.  An SOC was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  In this regard, the Veteran's appeal with respect to the countable income issue was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

With regard to the nerve disorder issue on appeal, in the May 2009 rating decision on appeal, the RO adjudicated this issue as a neurological disorder.  However, the Board notes that the Veteran has previously submitted claims for service connection for a psychiatric disorder and has, on several occasions, referred to the psychiatric disorder as a "nerve disorder."  Therefore, if the Veteran would like to file an application to reopen his claim for service connection for a psychiatric disorder, he should so inform the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, there appear to be outstanding hearing requests in this case.  With respect to the nine issues related to service connection, in August 2008 correspondence, the Veteran indicated that he wished to testify at an RO hearing to be held at the Waco, Texas, RO.  An RO hearing was scheduled for May 2009 and the Veteran was provided notice of this hearing in April 2009 at an address consisting of a P.O. Box in Hewitt, Texas.  However, he failed to report to the scheduled hearing.  Nonetheless, it appears that the Veteran may have not received notice of the May 2009 hearing.  In this regard, later in April 2009, the Veteran requested that copies of documents be sent to him at street address in Hewitt, Texas.  Additionally, in a June 2009 communication, the Veteran reported a Salt Lake City, Utah, address.  Moreover, in September 2010 correspondence, the Veteran appears to indicate that he never received notice of his Waco, Texas, RO hearing.  He also included a copy of a May 2009 letter sent by the RO addressing his April 2009 request for copies of documents in which he scratched out the printed Hewitt, Texas, street address and replaced it with a handwritten notation of a Salt Lake City, Utah, address.  The Veteran was never rescheduled for his RO hearing and the nine issues related to service connection were certified to the Board in December 2009.

As indicated in the Introduction, as relevant to the countable income issue, the RO received the Veteran's claim in January 2011 (after certification to the Board of the nine issues related to service connection).  It appears that the Veteran subsequently requested an RO hearing with regard to such issue and participated in an informal conference in lieu of a formal hearing in July 2012.  However, as the first nine issues had already been certified to the Board, they were not addressed.

Therefore, given the Veteran's contention that he did not receive notice of the May 2009 RO hearing with respect to the nine issues related to service connection, the case must be remanded so that the Veteran may be afforded his requested RO hearing.  

Also, while the Veteran indicated on his November 2009 VA Form 9 (which was submitted in response to the October 2009 statement of the case that addressed the nine issues related to service connection) that he did not wish to testify at a Board hearing, he indicated on an October 2012 VA Form 9 (which was submitted in response to the September 2012 statement of the case that addressed the countable income issue, but on which the Veteran specifically indicated that he was appealing all of the issues listed on the statement of the case and any subsequent supplemental statement of the case (emphasis added)) that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  As the October 2012 VA Form 9 pertains to all issues on appeal as the Veteran indicated that he was appealing with respect to all of the issues previously addressed by the RO, the Board finds that a remand is necessary in order to afford the Veteran his requested Board hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the nine issues related to service connection, the Veteran should be scheduled for an RO hearing.      

2.  With respect to all issues on appeal, the Veteran should be scheduled for a Board hearing before a Veterans Law Judge sitting at the RO.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


